Citation Nr: 1639710	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-47 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for end stage renal disease, for the purpose of accrued benefits.

2. Entitlement to service connection for cause of the Veteran's death.

3. Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1969 until July 1973. He died in 2008, with a claim pending. The appellant claims as the surviving spouse. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by RO. In April 2012, the appellant testified at a video-conference hearing before the undersigned in Washington, D.C. The undersigned noted the issues on appeal and engaged in a colloquy with the appellant toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is included in the electronic case file. 

The Board remanded these issues in April 2014 for additional development. Some of the development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to his death, the Veteran submitted a claim for service connection for end stage renal disease (hemodialysis). At the time of the Veteran's death, this claim remained pending.

2. At the time of his death, the Veteran was not entitled to periodic monetary benefits under existing ratings or decisions which were due and unpaid, nor was he entitled to periodic monetary benefits based on evidence in the file at the date of his death, which were due and unpaid.

3. The Veteran died in 2008 as the result of cardio pulmonary arrest due to sepsis. 

4. Other conditions contributing to the Veteran's death but not related to the underlying cause were end stage renal disease.

5.  At the time of the Veteran's death in September 2008, service connection was not in effect for any disability.

6. A service-connected disability is not shown to have caused or contributed substantially or materially in producing or accelerating the Veteran's demise.    





CONCLUSIONS OF LAW

1. The criteria for the payment of accrued benefits have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2015).

2. The criteria for service connection for cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).

The duty to notify in this case was satisfied by letters sent to the appellant in August 2009. The claims were last adjudicated in December 2015.

The duty to assist the appellant has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims. The appellant has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

The appeal was remanded to the RO in April 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). In pertinent part the remand, directed that the AOJ advise the appellant that she could submit further clarification as to the use or storage of herbicides on Okinawa and obtain the Veteran's service personnel records. The AOJ advised the appellant that she could submit further clarification as to the use or storage of herbicides on Okinawa by January 2015 letter and obtained the Veteran's service personnel records. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of these claims on appeal. D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

In summary, the appellant was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument. 

Accrued Benefits

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid prior to the last date of entitlement. Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent. 38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 38 U.S.C.A. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300   (Fed. Cir. 1998).

Although the Veteran's claim for service connection for end stage renal disease (hemodialysis) was received at the AOJ and pending at the time of his death, there were no benefits due to the Veteran but unpaid prior to the last date of entitlement. Thus, there is no legal basis for the payment of accrued benefits. The law is dispositive of the issue; and, therefore, the claim of entitlement to accrued benefits must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Cause of the Veteran's death

Dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability. 38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death. 

To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312. 

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime. 38 C.F.R. § 20.1106.

In determining whether the disability that resulted in the death of a veteran was the result of active service, the law and regulations pertaining to basic service connection apply. 38 U.S.C.A. § 1310. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's death certificate reflects that the immediate cause of his death was cardio pulmonary arrest and that the underlying cause was sepsis with end stage renal disease contributing to the Veteran's death but not related to the underlying cause. At the time of his death, service connection was not in effect for any disability. 

The Veteran's service treatment records reflect that he was informed that he had a heart murmur in January 1970. The October 1970 electrocardiographic (EKG) findings were within normal limits. March 1971 service treatment record documents the Veteran's complaint of chest pains; examination was normal. The February 1972 service treatment record documents request for an EKG for the Veteran's heart murmur that required follow-up. The examiner assessed the Veteran's heart murmur as not significant.

June 2008 private treatment record documents follow-up treatment the Veteran received for cardiomyopathy and moderate coronary artery disease. He apparently reported that he had not been having any chest pains or shortness of breath. He had no paroxysmal nocturnal dyspnea or orthopnea and no palpitations. Also documented was current diagnosis of diabetes mellitus (diagnosed in May 2008).  

The appellant's essential contention is that during active service at some point approximate from December 1969 to March 1971 - dates as shown on the Veteran's service treatment records with Army Post Office (APO) indicators of Okinawa - the Veteran was exposed to herbicides. She asserts that his cardiopulmonary arrest was caused by diabetes mellitus (presumed for in-country Vietnam veterans to have been caused by herbicides) and hypertension. 

The appellant has submitted a May 2012 statement by James R. Williams, MD. The physician mentions prior BVA decisions which found confirmed herbicide use in Okinawa. The physician opined that there was a very high likelihood that the Veteran worked in close proximity to storage areas where Agent Orange was kept. The physician observes that the Veteran was treated for coronary artery disease (CAD) for several years prior to his death and opined that the Veteran's death from complications of cardiopulmonary arrest was more likely than not due to CAD that was more likely than not due to his herbicide exposure while serving as a mechanic in Okinawa. 

However, the Board has not identified any reliable or verified information confirming that herbicides were used or stored in Okinawa; nor if they were used or stored, to indicate that the Veteran would have been exposed to this substance. Further, his personnel service records do not indicate that the Veteran stepped foot in Vietnam, nor is such asserted. In his September 2008 claim, the Veteran explicitly indicated that he did not serve in Vietnam. 

As use of herbicides in Okinawa is not verified and given that the Veteran did not serve in Vietnam, service connection for CAD or diabetes is not warranted on this presumptive basis. See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e). 

Additionally, there is no evidence of CAD or diabetes shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish CAD or diabetes. In sum, characteristic manifestations sufficient to identify the disease (CAD and diabetes) entity were not noted. Additionally, there is no assertion of continuity of or evidence of CAD or diabetes within one year of separation from service. Thus, service connection cannot be awarded. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

In short, CAD and cardiomyopathy were first noted on private treatment records dated in June 2008. Recently diagnosed diabetes mellitus (May 2008) was also noted during that treatment. These disorders were first manifested many years after the Veteran's separation from service and were not shown to be related to any heart murmur diagnosed during the Veteran's period of service.

As service connection for CAD or diabetes is not established, service connection for cardiopulmonary arrest claimed as secondary to a service-connected disability is not warranted. 38 C.F.R. § 3.310. Thus, the preponderance of the evidence is against a finding that the Veteran's death was due to a disability or disabilities related to service. 

The only other evidence supporting this claim are the various general lay assertions. The appellant is not competent to state the Veteran was exposed to herbicide agents during his period of service. The appellant is not competent to establish that the Veteran's CAD, diabetes or cardiopulmonary arrest had onset as a result of service, to include exposure to herbicide agents therein. She was not competent to offer opinion as to etiology of any CAD, diabetes or cardiopulmonary arrest. The question regarding the diagnosis or etiology of a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
Accordingly, the claim of entitlement to service connection for cause of the Veteran's death is denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for end stage renal disease, for the purpose of accrued benefits is denied.

Service connection for cause of the Veteran's death is denied.


REMAND

Remand is required to clarify the appellant's income, to obtain additional medical expense information, and to allow the AOJ to readjudicate the claim, considering all evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant a notice letter which advises her of the information and evidence necessary to substantiate her claim for nonservice-connected death pension, to include factors such as what constitutes countable income and what sources of income are excluded from this calculation. 

2. Inform the appellant that her income and unreimbursed medical expenses must be determined for each year since 2010, and afford her the opportunity to provide information regarding medical expenses incurred since that time. Specifically, provide the appellant with VA Form 21P-8416 (Medical Expense Report), and ask her to report any additional medical expenses incurred since 2010, which were not previously reported to VA in a Medical Expense Report. 

Afford the appellant the opportunity to provide updated income information. Specifically, provide her with VA Form 21-0518-1 (Improved Pension Eligibility Verification Report (Surviving Spouse with No Children)) and ask her to submit updated income information. 

3. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. In readjudicating the claim, the AOJ must clearly discuss the inclusions in and exclusions from income from 2010 to the present. If the benefit sought remains denied the appellant and her representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


